                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROL FOSTER, et al.,                               Case No. 18-cv-02723-JSC
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                   v.                                        COMPEL
                                   9

                                  10     ADAMS AND ASSOCIATES, INC., et al.,                 Re: Dkt. No. 98
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court certified a Rule 23(b)(2) non-opt out class in this ERISA action. Now pending

                                  14   before the Court is a joint discovery dispute letter. (Dkt. No. 98.) Plaintiffs seek to require

                                  15   Defendants to produce identifying information for all participants in the at-issue ESOP plan,

                                  16   including addresses, telephone numbers, beneficiaries, total shares and cash allocated to each

                                  17   account, and total value of accounts. They give two reasons for why the information is relevant to

                                  18   a claim or defense in this action. See Fed. R. Civ. P. 26(b)(1). First, they contend class members

                                  19   will have information relevant to the issues surrounding whether Defendants failed to disclose

                                  20   certain information to the ESOP trustee and his advisors when Defendants sold their stock to the

                                  21   ESOP. Second, they need information on share allocation to determine the allocation of any

                                  22   recovery.

                                  23          As a preliminary matter, the Court observes that the class members have a privacy interest

                                  24   in their personal contact and financial information. No absent class member has volunteered to

                                  25   join this action and no class member has given permission to have class counsel telephone, text, or

                                  26   send them mail to solicit their participation in this lawsuit. While that privacy interest may be

                                  27   outweighed under many circumstances, no such circumstances are present at this time.

                                  28          First, Plaintiffs’ first reason for needing the information is not plausible. Plaintiffs do not
                                   1   explain, and the Court cannot fathom, how class members “will have relevant information” about

                                   2   Defendants’ failure to disclose to the ESOP trustee that, for example, the Department of Labor

                                   3   was considering setting aside five of the thirteen Job Corps Centers. The class members are not

                                   4   likely to have any relevant information, at least not likely enough to justify allowing class counsel

                                   5   to obtain their personal contact and financial information. See Tierno v. Rite Aid Corp., 2008 WL

                                   6   3287035 (N.D. Cal. July 31, 2008) (noting that “the right to privacy is subject to balancing the

                                   7   needs of the litigation with the sensitivity of the information/records sought”).

                                   8          Second, while class counsel may need some additional information to allocate any

                                   9   recovery, they have not explained why they need all of the information they seek. Further, the

                                  10   Court assures counsel that if a recovery is obtained, it will order Defendants to provide Plaintiffs

                                  11   with whatever information they need for allocation of that recovery, even if discovery has closed.

                                  12          This Order disposes of Docket No. 98.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: December 12, 2019

                                  15
                                                                                                     JACQUELINE SCOTT CORLEY
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
